EXAMINER'S COMMENT
It is considered that the amendment to the specification of 5 May 2021 is an amendment to the original specification of 19 September 2018. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 33, none of the references of record, discloses or suggests, alone or in combination, “A  method … comprising: providing a solid body, wherein the solid body:  i)    has at least one coating whose refractive index is different from the refractive index of the surface of the solid body on which the coating is arranged, or  ii)    a coating is produced on the solid body whose refractive index is different from the refractive index of the surface of the solid body on which the coating is arranged, and producing modifications inside the solid body by means of laser beams… .”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761